Case 1:99-mc-09999 Document 104-4 Filed 01/22/19 Page 1 of 1 Page|D #: 8437

AO 120 (Rev. 08/10)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO, Mail Stop 8 REPORT ON THE
` Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK
In Coinpliance With 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court DlS'[!'lCt Of D€laWal'€ on the following
l:] Traclemarl<s or II Patents. ( [] the patent action involves 35 U.S.C. § 292.):
DOCKET NO. DATE FILED U.S. DISTRICT COURT
1/21/2019 District of Delaware
PLAlNTIFF DEFENDANT
NST GLOBAL, LLC d/b/a/ SB TACT|CAL SlG SAUER lNC.
PATENT OR DATE ()F PATENT
TRADEMARK NO_ OR TRADEMARK HOLDER OF PATENT OR TRADEMARK

1 US 8,869,444 132 ‘10/28/2014 NST GLOBAL, LLC

2 US 9,354,021 132 5/31/2016 NST GLOBAL, LLC

3

4

5

ln the above~entitled case, the following patent(s)/ trademark(s) have been included:
DATE lNCLUDED lNCLUDED BY
l:] Alnendinent i:] Answer [:l Cross Bill l:] Other Pleading
PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HCLDER OF PATENT OR TRADEMARK

1

2

3

4

5

In the above_entitled case, the following decision has been rendered or judgement issued:

DECISION/.TUDGEMENT
CLERK (BY) DEPUTY CLERK DATE

 

 

 

 

Copy 1_Up0n initiation of action, mail this copy to Director Copy 3_Up0n termination of action, mail this copy to Director
Copy Z~Upon filing document adding patent(s), mail this copy to Director Copy 4-Case file copy

 

 

 

